          Case 5:20-cv-01332-CLS Document 14 Filed 09/21/21 Page 1 of 7                 FILED
                                                                               2021 Sep-21 PM 03:34
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION

AMY DENISE CAUSEY,                      )
                                        )
      Claimant,                         )
                                        )
vs.                                     )   Civil Action No. 5:20-CV-01332-
                                        )   CLS
KILOLO KIJAKAZI, Acting                 )
Commissioner, Social Security           )
Administration,                         )
                                        )
      Defendant.

                      MEMORANDUM OPINION AND ORDER

      Claimant, Amy Denise Causey, commenced this action pursuant to 42 U.S.C.

§ 405(g), seeking judicial review of a final adverse decision of the Commissioner,

affirming the decision of the Administrative Law Judge (“ALJ”), and thereby denying

Ms. Causey’s claim for supplemental security income.1

      The court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The scope of review is limited to determining whether there is

substantial evidence in the record as a whole to support the findings of the

Commissioner, and whether correct legal standards were applied. See Lamb v.

Bowen, 847 F.2d 698, 701 (11th Cir. 1988); Tieniber v. Heckler, 720 F.2d 1251, 1253



      1
          Doc. no. 1 (Complaint).
           Case 5:20-cv-01332-CLS Document 14 Filed 09/21/21 Page 2 of 7




(11th Cir. 1983).

      Claimant contends that the Commissioner’s decision is neither supported by

substantial evidence nor in accordance with applicable legal standards. Specifically,

claimant asserts that the ALJ’s “step three” analysis of Listing 1.04 is contradicted

by the evidence of record, and that the ALJ’s determination that claimant can perform

a full range of sedentary work is not supported by substantial evidence. Upon review

of the record, the court concludes that these contentions lack merit, and the

Commissioner’s ruling is due to be affirmed.

A.    The ALJ’s “Step Three” Analysis of Listing 1.04

      The ALJ found that claimant suffered from the severe impairments of mild

degenerative changes in the left knee, moderately severe degenerative changes in the

left hip, SI joint arthritis, dorsalgia lumbosacral region, moderate osteoarthritis in the

lumbosacral spine, degenerative disc disease at L-5-S1 with bilateral foraminal

stenosis and multilevel facet hypertrophy, a bulging disc at L3-4, and obesity.2 Even

so, he found at step three of the five-step evaluation process that those impairments

did not meet any of the listings.3 Specifically, the ALJ stated that

      The undersigned specifically considered listing 1.02 and 1.04.


      2
          Tr. 15.
      3
          Id.

                                            2
          Case 5:20-cv-01332-CLS Document 14 Filed 09/21/21 Page 3 of 7




      Moreover, the claimant has not specifically alleged that any of her
      impairments meet or medically equal the criteria of any section of the
      Listing of Impairments. No examining or treating medical source has
      reported that the claimant has an impairment that medically equals the
      criteria of a listed impairment. The evidence does not support the
      existence of an impairment that closely approaches the criteria of any
      impairment included in the Listing of Impairments, and the severe
      impairments have not been assessed by any medical source as having
      medical findings that are equivalent to the criteria of any impairment
      included in the Listing of Impairments. The relevant medical evidence,
      as demonstrated by medically acceptable clinical and laboratory
      diagnostic techniques, does not establish medical equivalency, and no
      physician designated by the Agency has opined that the claimant’s
      impairments are medically equivalent to any section of the Listing of
      Impairments, per 20 C.F.R. §§ 416.925, 416.926, SSR 86-8, SSR 17-2p,
      and HALLEX I-2-6-70(D), as shown by the limitations expressed by the
      claimant’s residual functional capacity.

Tr. 15-16. Claimant contends that the ALJ should have referred specifically to the

record evidence when making this evaluation.4 The Commissioner argues that the

ALJ’s finding at step three was sufficient, given that claimant had the burden of

proving that she met a listing and failed to do so.

      The ALJ noted that he specifically considered two listings: 1.02 and 1.04. He

did not make particular evidentiary findings with regard to either of the listings, but

instead generally stated that the record evidence did not support a finding that

claimant met any listing.5 While it would have been preferable for the ALJ to explain


      4
          Doc. no. 11 (Claimant’s brief), at 9.
      5
          Tr. 15-16.

                                                  3
          Case 5:20-cv-01332-CLS Document 14 Filed 09/21/21 Page 4 of 7




his reasoning, a more detailed explanation is not required, and the court finds that his

conclusion is supported by substantial evidence. See, e.g., Prince v. Comm’r Soc.

Sec. Admin., 551 F. App’x 967, 971 (11th Cir. 2014) (“To the extent [claimant]

argues that the ALJ failed to make detailed findings or explicitly discuss whether her

impairments met or equaled Listing 4.04C, this argument is meritless.”). That is true

where, as here, the ALJ discussed the relevant medical evidence in step four,

demonstrating that he had, in fact, considered that evidence when determining

whether claimant met listing 1.04, or any other listing.

B.    Residual Functional Capacity

      The ALJ found that claimant had the residual functional capacity “to perform

the full range of sedentary work as defined in 20 C.F.R. § 416.967(a).”6 Claimant

contends that the ALJ should have found limitations to her ability to perform work

at the sedentary level of exertion, and should have performed a “function-by-

function” analysis of claimant’s ability to perform a full range of sedentary work.


      6
          That regulation defines sedentary work as

                lifting no more than 10 pounds at a time and occasionally lifting or
                carrying articles like docket files, ledgers, and small tools. Although
                a sedentary job is defined as one which involves sitting, a certain
                amount of walking and standing is often necessary in carrying out job
                duties. Jobs are sedentary if walking and standing are required
                occasionally and other sedentary criteria are met.

      20 C.F.R.§ 416.967(a).

                                                  4
           Case 5:20-cv-01332-CLS Document 14 Filed 09/21/21 Page 5 of 7




Specifically, claimant contends that the ALJ should have limited her ability to

perform sedentary work to the extent noted by James P. Bailey, M.D., the State

agency physician.

      The ALJ reviewed Dr. Bailey’s opinion, and noted his opinion that claimant

could perform a range of sedentary work. Dr. Bailey concluded that claimant’s

ability to perform sedentary work should be limited to exclude “the ability to stair

climb, balance, stoop, kneel, crouch[ ] and crawl, and make ropes and ladders never.”7

The ALJ found Dr. Bailey’s opinion unpersuasive, explaining that it was “not

consistent or supported by the evidence as a whole.”8 The ALJ observed that imaging

in the record “more reasonably supports that the claimant can perform a full range of

sedentary work.”9

      The ALJ also reviewed the opinion of consultative physician Dr. Philip

Abiodun Badewa, who did not provide an opinion regarding claimant’s ability to

perform basic work activities.10 The ALJ stated that, “under the current rules, his lack

of articulation about the claimant’s functional limitations is neither inherently



      7
          Tr. 53.
      8
          Tr. 20.
      9
          Id.
      10
           Id.

                                           5
           Case 5:20-cv-01332-CLS Document 14 Filed 09/21/21 Page 6 of 7




valuable nor persuasive.”11 Even so, the ALJ considered Dr. Badewa’s examination,

as well as all of the other evidence, in evaluating claimant’s residual functional

capacity.12

      Claimant’s contention that the ALJ should have performed a “function-by-

function” analysis is without merit. “Provided the ALJ considers all of the evidence,

he is not required to specifically and explicitly set forth his findings on a ‘function-

by-function basis’ concerning a claimant’s functional limitations and work-related

abilities.” Goodrow v. Colvin, No. 2:13-cv-672-FtM-CM, 2014 WL 3955076, at *3

(M.D. Fla. Aug. 13, 2014) (citing Freeman v. Barnhart, 220 F. App’x 957, 959-60

(11th Cir. 2007). Here, the ALJ considered the relevant medical evidence, as well as

her self-reported activities of daily living (i.e., lives with and cares for minor son,

performs household chores, drives daily, shops online, watches television, and

handles her finances), when concluding that she was able to perform a full range of

sedentary work. As such, the ALJ’s finding is supported by substantial evidence.

C.    Conclusion

      In summary, the court concludes that the ALJ’s decision regarding claimant’s

disability was supported by substantial evidence and in accordance with applicable


      11
           Id.
      12
           Tr. 20.

                                           6
       Case 5:20-cv-01332-CLS Document 14 Filed 09/21/21 Page 7 of 7




legal standards. Accordingly, the decision of the Commissioner is AFFIRMED.

     Costs are taxed to claimant. The Clerk is directed to close this file.

     DONE and ORDERED this 21st day of September, 2021.


                                             ______________________________
                                             Senior United States District Judge




                                         7
